Citation Nr: 1643682	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a foot disability, including bilateral plantar fasciitis with calcaneal spur.

3.  Entitlement to a bilateral knee disability, including osteoarthritis.

4.  Entitlement to a lumbar spine disability, including degenerative joint disease with no sciatica.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to April 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for right ear hearing loss and tinnitus, and denied service connection for left ear hearing loss, bilateral plantar fasciitis with calcaneal spur, bilateral knee osteoarthritis, and degenerative joint disease of the lumbar spine without sciatica.

In February 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The Board is mindful that a claim should be broadly construed and, thus, the instant claims have been recharacterized to encompass diagnoses beyond bilateral plantar fasciitis with calcaneal spur, degenerative joint disease of the lumbar spine without sciatica, and bilateral knee osteoarthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issues of entitlement to service connection for bilateral knee and foot disabilities, and a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current left ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for left hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The record shows a current diagnosis of left ear hearing loss consistent with VA regulations during the appeal period (5/3/11 VBMS VA examination). 

The remaining questions for consideration are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not reflect left ear hearing loss.  When examined for enlistment in April 1971, left ear auditory acuity showed a 15 decibel loss at 4000 Hertz, and a 40 decibel loss was reported on an October 1974 annual service examination report (1/31/11 VBMS STR Medical, pp. 12-13, 45).  

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that his main occupation in service was armor crewman.  In its July 2011 rating decision, the RO conceded his exposure to acoustic trauma was highly probable.  The Board agrees with this finding.  He reported both ears exposed to the same noise in service and that, in 1977, he was told he had severe hearing loss after a work-related audiogram was performed.  See Board hearing transcript at page 19.  The Veteran had difficulty understanding conversational speech.  Id. at 20.  He is competent to report observable symptoms of hearing loss disability, such as decreased hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

Of record is an October 1976 audiogram performed shortly after the Veteran was discharged from active service that shows a 20 decibel loss at 4000 Hertz in his left ear (1/31/11 VBMS STR Medical p. 43).

The May 2011 VA audiology examination report includes the Veteran's report of noise exposure from small arms fire, heavy artillery, mortars, grenades, and tanks, while on active duty.  He had no significant occupational noise exposure as a civilian, and some recreational noise exposure from lawnmowers, weed eaters, leaf blowers, power tools, skil saws, tablesaws, motorcycles, chainsaws, and hunting.

The examiner found that the Veteran's tinnitus and right ear hearing loss were likely due to military noise exposure.

The examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or related to military noise exposure.  The examiner reasoned that the Veteran's service medical records show normal left ear hearing on entrance examination and normal hearing was shown at the October 1976 post service audiogram.  The examiner did not explain the loss of hearing acuity demonstrated in the audiogram performed in October 1974 (1/31/11 VBMS STR Medical, p. 45).  

According to the examiner, "[b]ased on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise induced hearing loss occurs immediately... there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years, after the exposure event and given that the [V]eteran's left ear hearing thresholds were within normal limits following his period of active duty service his current left ear hearing loss is less likely as not related to or caused by his military noise exposure."

The May 2011 VA opinion is of limited probative weight because it was essentially based, in large measure, on a lack of medical evidence of treatment for left ear hearing problems in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to military noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, which is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309 (listing organic diseases of the nervous systems, which has been interpreted to sensorineural hearing loss as a chronic disease).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that left ear hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted.






REMAND

Records

In response to the RO's January 2011 request, the National Personnel Records Center (NPRC) provided some of the Veteran's service treatment records (1/31/11 VBMS STR Medical).  

In an April 2011 memorandum, the RO concluded that the Veteran's service treatment records were incomplete and unavailable (4/6/11 VBMS VA Memo).

There is no indication that the RO made further efforts to obtain the Veteran's service treatment records.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103 (b)(3) (West 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (e) (2015). 

In this case, it is not likely that the single request to NPRC for the Veteran's service treatment records would be sufficient.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

Additionally, the Social Security Administration (SSA) found the Veteran totally disabled and entitled to benefits since December 2010 (5/23/16 VBMS Third Party Correspondence; 5/23/16 VBMS VA 21-4138 Statement in Support of Claim).  The SSA decision, and records considered in its award of disability benefits, must be obtained prior to consideration of the Veteran's service connection claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Knee, Foot, Lumbar Spine Disabilities

The Veteran testified to having knee problems at Fort Hood when he worked in the motor pool that required he climb on and jump off tanks.  See Board hearing transcript at page 3.  He slipped on the ice while stationed in Erlangen, Germany, and injured his knees (his attorney argued there were missing service treatment records regarding this treatment).  Id. at 4.  After service, the Veteran's knees swelled and ached and he had knee pain.

The Veteran noticed his foot symptoms during basic training, when he had a problem with prolonged standing and marching, and with painful arches.  Id. at 10-11.  He was told he had flat feet and sprained his foot jumping off a tank at Fort Knox.  Id. at 12-13.  His private physician indicated that the Veteran's lumbar spine disability was mostly related to his knee and foot disabilities.  Id. at 15.  

Service treatment records show that the Veteran reported having a right knee problem when examined for enlistment in April 1971 (7/16/14 VBMS Medical Treatment Record Government Facility (1st set), p. 1.  An opinion was sought from his private physician who responded that the knee had normal range of motion, no edema, and was not apparently unstable at that time.  Id. at 5.  The Veteran was found qualified for active service.  He complained of right knee pain in June 1971 and was assessed with chondromalacia patella.  Id. at 6-9.  In March 1975, he complained of a foot problem and a left posterior contusion was noted.  Id. at 12.

Post service private medical records note complaints of, and treatment for, heel pain and plantar fasciitis (in March 1999), calcaneal spurring (in April 2005), and Achilles tendonitis (in October 2009) (5/23/16 VBMS Medical Treatment Record Non Government Facility, pp. 10-11, 20-21, 29, 45).  

Mild arthritis (of the right knee evidently) was reported in August 2004.  Id. at 22, 24, 47.  Moderate degenerative changes of both knees was noted in May 2011 (7/16/14 VBMS Medical Treatment Record Government Facility, p. 4).

Right low back pain related to a work injury was noted in May 2004 (2/2/11 VBMS Medical Treatment Record Non Government Facility, p. 7).  Minimal degenerative disc disease was noted in August 2004.  Id. at 15.

An April 2011 VA examiner noted the Veteran's history of flat foot-related feet pain and that Veteran had plantar fasciitis and calcaneal spur, osteoarthritis in both knees and degenerative joint disease of the lumbar spine with no sciatica.  The examiner needed to review the Veteran's claims file, but stated that it was "50/50 likely that bilateral knee pain was aggravated by his flat feet and plantar fasciitis."

In June 2011, the examiner reviewed the Veteran's medical records and opined that the Veteran s current foot problems were less likely than not related to foot pain that was reported while on active duty.  The examiner stated that the Veteran's lower back problem and bilateral knee pain were also less likely to be permanently aggravated by flatfoot condition.  The examiner further stated that there was no evidence of flatfeet on the last examination.  The Veteran had plantar fasciitis that he developed after he left active duty.  The examiner did not provide any reasons for his opinion.

The examiner did not address whether the Veteran had a disability of the bilateral foot or knee, or lumbar spine, that is due to a disease or injury in active service.

Further, X-rays performed by VA in February 2012 showed the Veteran had bilateral pes planus and enthesiopathic changes/calcifications at the Achilles' tendon insertion with soft tissue swelling (7/16/14 VBMS Medical Treatment Record Government Facility, pp. 3, 17).  

In an April 2016 signed statement, R.M.W., M.D., the Veteran's physician, indicated that the Veteran's bilateral foot and knee, and lumbar spine, disabilities were at least as likely as not a result of his military service (5/23/16 VBMS Medical Treatment Record Non Government Facility).  The physician did not provide any reasons for his opinion.

New examinations are warranted to determine if the Veteran's bilateral knee or foot, or lumbar spine disability, is due to a disease or injury in active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Army, and any other appropriate federal records repository and request the Veteran's service treatment and personnel records for his active service from May 1971 to April 1978.

a.  If it is indicated that no records could be located based on the information provided, the RO should determine what information is incorrect or incomplete. 

b.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159 (e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2.  Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

3.  After completing the development requested above, schedule the Veteran for VA orthopedic examination to be performed by a physician with expertise in diagnosing orthopedic disorders to determine if any right or left knee, foot, or lumbar spine disorder is due to a disease or injury in active service.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following:

   Right Knee
   
a. If a right knee disorder, including osteoarthritis, is found, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service (including the notation of chondromalacia patella in the June 1971 service treatment records). 

b. If the right knee disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital in nature.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

d. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

e. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

   Left Knee, Lumbar Spine, and Bilateral Foot Disorders
   
a. The examiner should opine whether it is at least as likely as not that any left knee, bilateral foot, or lumbar spine disability, present since 2011, is the result of a disease or injury in active service or had its onset in such service.

b. The examiner should opine as to whether any lumbar spine disability is proximately due to bilateral knee and/or foot disability.

c. If not, is it at least as likely as not aggravated by bilateral knee and/or foot disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of lumbar spine disability prior to aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a foot, lumbar spine, or knee, disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

4.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


